Appeal from an order of the Supreme Court at Special Term, entered December 7, 1964 in New York County, which denied a motion by appellant for an order (1) to dismiss the second cause of action against defendants Hallmark, Negbaur and Collins Tuttle, and (2) to dismiss the third cause of action against all defendants as insufficient.
Memorandum : Order, entered December 7, 1964, denying defendant-appellant’s motion to dismiss the second and third causes of action for insufficiency, reversed, on the law, with $30 costs and disbursements to defendant-appellant, with leave, however, to plaintiff, in the interests of justice, to apply at Special Term to serve an amended complaint within 20 days after service of a copy of the order herein with notice of entry. (CPLR 3211, subd. [e].) The complaint and the affidavit of plaintiff fail to allege the means of interference and inducement of the defendant-appellant. (Jennings v. Burlington Inds., 19 A D 2d 877.) It may well be that plaintiff can supply the deficiency.